Citation Nr: 0413540	
Decision Date: 05/26/04    Archive Date: 06/02/04

DOCKET NO.  02-06 912A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the appellant has legal entitlement to Department of 
Veterans Affairs (VA) death benefits, including accrued 
benefits.


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active service with the Philippine Scouts 
from January 1941 to May 1942, including confinement as a 
prisoner of war during part of 1942.  He was a member of the 
Bureau of Constabulary from October 1942 to March 1945, and 
had active service under a recognized commissioned officer of 
the Untied States Army from April 1945 to July 1945 and with 
the Philippine Scouts from July 1945 to June 1946.  He died 
in November 1992.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating determination 
of the Manila, Republic of the Philippines, Department of 
Veterans Affairs (VA) Regional Office (RO).


FINDING OF FACT

The veteran served as a willing member of the Bureau of 
Constabulary from October 1942 to March 1945.


CONCLUSION OF LAW

The appellant has no legal entitlement to VA death benefits, 
including accrued benefits.  38 U.S.C.A. § 6104 (West 2002); 
38 C.F.R. §§ 3.902, 3.904 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Benefits Act of 2003, Pub. L. No. 108-183, 117 Stat. 2651 
(Dec. 16, 2003).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 38 C.F.R. §§ 3.156, 3.159.  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after 
November 9, 2000, or filed before the date of enactment and 
not yet final as of that date.  Veterans Benefits Act of 
2003, Pub. L. No. 108-183, 117 Stat. 2651 (Dec. 16, 2003).  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  The Board concludes the discussions in the October 
2001 rating determination, the January 2002 SOC, and the July 
2002 and January 2004 SSOCs informed the appellant of the 
information and evidence needed to substantiate this claim.  
In an April 2003 letter, the Board informed the appellant of 
the VCAA.  It specifically notified her of what was VA's duty 
to notify her, VA's duty to assist her, what VA would do, 
what the appellant needed to do, where and when to send 
information, and where to contact VA if she had any 
questions.  In July 2003, the Board remanded this matter in 
order to allow the RO to inform the appellant of the VCAA.  
In August 2003, the RO informed the appellant of what was 
still needed from her, where she could send the evidence, 
what was the status of her claim, and how she could help VA.

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and she was asked to assist in 
obtaining the evidence.  

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 
38 U.S.C. § 5103(a), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits. 

In the present case, the original request for benefits was 
received in July 2001.  Thereafter, the issues were addressed 
in an October 2001 rating determination.  Only after that 
rating action was promulgated did VA, in April and August 
2003 letters, provide notice to the claimant regarding what 
information and evidence was needed to substantiate the 
claim, as well as what information and evidence must be 
submitted by the claimant, what information and evidence 
would be obtained by VA, and the need for the claimant to 
submit any evidence in her possession that pertained to the 
claim. 

Because the VCAA notice in this case was not provided to the 
appellant prior to the initial AOJ adjudication denying the 
claim, the timing of the notice does not comply with the 
express requirements of the law as found by the Court in 
Pelegrini.  While the Court did not address whether, and, if 
so, how, the Secretary can properly cure a defect in the 
timing of the notice, it did leave open the possibility that 
a notice error of this kind may be non-prejudicial to a 
claimant.  

The Court in Pelegrini found, on the one hand, that the 
failure to provide the notice until after a claimant has 
already received an initial unfavorable AOJ determination, 
i.e., a denial of the claim, would largely nullify the 
purpose of the notice and, as such, prejudice the claimant by 
forcing him or her to overcome an adverse decision, as well 
as substantially impair the orderly sequence of claims 
development and adjudication.  Pelegrini.  On the other hand, 
the Court acknowledged that the Secretary could show that the 
lack of a pre-AOJ decision notice was not prejudicial to the 
appellant.  Id. ("The Secretary has failed to demonstrate 
that, in this case, lack of such a pre-AOJ-decision notice 
was not prejudicial to the appellant.") 

In light of these two findings on prejudice, the Board finds 
that the Court in Pelegrini has left open the possibility of 
a notice error being found to be non-prejudicial to a 
claimant.  To find otherwise would require the Board to 
remand every case for the purpose of having the AOJ provide a 
pre-initial adjudication notice.  The only way the AOJ could 
provide such a notice, however, would be to vacate all prior 
adjudications, as well as to nullify the notice of 
disagreement and substantive appeal that were filed by the 
appellant to perfect the appeal to the Board.  This would be 
an absurd result, and as such it is not a reasonable 
construction of section 5103(a).  There is no basis for 
concluding that harmful error occurs simply because a 
claimant receives VCAA notice after an initial adverse 
adjudication.  

Moreover, while strictly following the express holding in 
Pelegrini would require the entire rating process to be 
reinitiated when notice was not provided prior to the first 
agency adjudication, this could not have been the intention 
of the Court, otherwise it would not have taken "due account 
of the rule of prejudicial error" in reviewing the Board's 
decision.  See 38 U.S.C. § 7261(b)(2); see also Conway v. 
Principi (There is no implicit exemption for the notice 
requirements contained in 38 U.S.C. § 5103(a) from the 
general statutory command set forth in section 7261(b)(2) 
that the Veterans Claims Court shall "take due account of 
the rule of prejudicial error.")  

In reviewing AOJ determinations on appeal, the Board is 
required to review the evidence of record on a de novo basis 
and without providing any deference to the AOJ's decision.  
As provided by 38 U.S.C. § 7104(a), all questions in a matter 
which under 38 U.S.C. § 511(a) are subject to decision by the 
Secretary shall be subject to one review on appeal to the 
Secretary, and such final decisions are made by the Board.  
Because the Board makes the final decision on behalf of the 
Secretary with respect to claims for veterans benefits, it is 
entirely appropriate for the Board to consider whether the 
failure to provide a pre-AOJ initial adjudication constitutes 
harmless error, especially since an AOJ determination that is 
"affirmed" by the Board is subsumed by the appellate 
decision and becomes the single and sole decision of the 
Secretary in the matter under consideration.  See 38 C.F.R. 
§ 20.1104.  There simply is no "adverse determination," as 
discussed by the Court in Pelegrini, for the appellant to 
overcome.  Similarly, a claimant is not compelled under 
38 U.S.C. § 5108 to proffer new and material evidence simply 
because an AOJ decision is appealed to the Board.  Rather, it 
is only after a decision of either the AOJ or the Board 
becomes final that a claimant has to surmount the reopening 
hurdle.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  

Here, the Board finds that any defect with respect to the 
timing of the VCAA notice requirement was harmless error.  
While the notice provided to the appellant in April and 
August 2003 was not given prior to the first AOJ adjudication 
of the claim, the notice was provided by the AOJ prior to the 
transfer and certification of the appellant's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
The claimant has been provided with every opportunity to 
submit evidence and argument in support of his claim, and to 
respond to VA notices. 

Therefore, not withstanding Pelegrini, to decide the appeal 
would not be prejudicial error to the claimant. 

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, held, in part, 
that a VCAA notice consistent with 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b) must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  This new "fourth element" 
of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element," the Board finds that the appellant was otherwise 
fully notified of the need to give to VA any evidence 
pertaining to her claim.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  

Under the laws administered by the VA a treasonable act is 
defined as an act of mutiny, treason, sabotage or rendering 
assistance to an enemy of the United States or of its allies. 
38 C.F.R. § 3.902(a) (2003).

Any person shown by evidence satisfactory to the Secretary to 
be guilty of mutiny, treason, sabotage, or rendering 
assistance to an enemy of the United States or of its allies 
shall forfeit all accrued or future gratuitous benefits under 
laws administered by the Secretary.  38 U.S.C.A. § 6104(a).

In the case of any forfeiture under this section there shall 
be no authority after September 1, 1959 to make an award to 
any person of gratuitous benefits based on any period of 
military, naval, or air service commencing before the date of 
commission of the offense.  38 U.S.C.A. § 6104(c).

The effect of forfeiture after a veteran's death is that no 
award of gratuitous benefits may be made to any person based 
on any period of service commencing before the date of 
commission of the offense, which resulted in the forfeiture.  
38 C.F.R. § 3.904(b).

With regard to service commencing and concluding after that 
date, conditional discharges (e.g., those undertaken for 
purposes of reenlistment) do not divide an otherwise 
consecutive period of service into two or more separate 
service periods. 38 C.F.R. § 3.13.

A review of the record demonstrates that in a July 1981 
decision, it was noted that documents received from the 
Washington National Records Center and Loyalty Development 
Unit files included an extract of Special Orders No. 87, 
dated October 28, 1942, showing the veteran as Number 62 
among the applicants appointed student-patrolmen by the 
Director of the Constabulary, Manila, and who would also 
undergo a course of training in the Constabulary Academy, 
October 14, 1942.  The decision further noted Special Orders 
No. 120, dated December 5, 1942, showing the assignment of 
the veteran to the Office, Senior Inspector, Naga, Caramines 
Sur.

It was further noted that on a VA Form 508, Certificate of 
Identification, completed and signed by the veteran on June 
28, 1949, he stated that he was with the U. S. Army Btry. 
"G" 91st CA (PS) Ft. Mills, Corregidor, P. I. and then went 
to a concentration camp.  The veteran stated he was forced to 
join the Bureau of Constabulary in 1943, and that in 1944 he 
escaped and joined the guerillas and that in 1945 he reported 
to military control, 5th Repl. Depot APO 711.  

It was further noted that information received from the 
Adjutant General in March 1951 showed that the veteran 
enlisted in the Philippine scouts on January 7, 1941, and was 
honorably discharged on July 8, 1945.  He enlisted in the AUS 
on July 9, 1945, and during this enlistment it was found that 
he had withheld information concerning his activities during 
the Japanese Occupation in that he had worked for the 
Philippine Constabulary from December 1942 to March 10, 1945.  
He was seen before the Philippine Loyalty Scout Board and by 
reason of his concealment of service under the Japanese 
puppet government, service was terminated on July 8, 1945, by 
other than honorable discharge.  On appeal, an Army Discharge 
Review Board concluded he was entitled to an honorable 
discharge.  

It was further noted that the Bureau of Constabulary or any 
of its components, as comprised during the Japanese 
occupation of the Philippines, were tantamount to Armed 
Forces of the Imperial Japanese government.  Such 
organizations were created to primarily assist the Japanese 
in, and were used for, apprehending Guerillas and Guerilla 
suspects and in suppressing the underground resistance 
movement in furtherance of the Japanese War effort, against 
the United States and its allies.  Furthermore, membership in 
the Constabulary had been held to constitute prima facie 
evidence of rendering assistance to an enemy of the United 
States and its allies and it was understood that all members 
of the Constabulary who underwent training, as the veteran 
did, were required to take an oath of allegiance to the 
Imperial Japanese Government.  

It was found that the record established beyond a reasonable 
doubt that the veteran's sustained membership and service of 
30 months in the Japanese sponsored and controlled Bureau of 
Constabulary, a component of the Japanese Military forces, 
during the enemy occupation of the Philippines, was of 
assistance to the Imperial Japanese Government in violation 
of the provisions of 38 U.S.C. § 3504(a).  

In a September 1990 decision, the Board of Veterans' Appeals 
found that the evidence of record, including extracts from 
1942 Bureau of Constabulary documents, which showed that the 
veteran was appointed a student patrolman in the Bureau and 
underwent a course of training in the Constabulary Academy, 
and was assigned as a patrolman in an office of a Senior 
Inspector of the Constabulary, demonstrated that the veteran 
was a member of the Bureau of Constabulary, whose purpose was 
to assist the Imperial Japanese Government.  

The Board denied revocation of the previous forfeiture.  

In this case, the veteran's forfeiture of VA benefits for 
rendering assistance to an enemy of the United States 
occurred after September 1, 1959.  The law is clear.  Any 
person guilty of rendering assistance to an enemy of the 
United States shall forfeit all accrued or future gratuitous 
benefits under laws administered by the Secretary.  
38 U.S.C.A. § 6104(a).  After September 1, 1959 there is no 
authority to make an award to any person of gratuitous 
benefits based on any period of service commencing before the 
date of commission of the offense.  38 U.S.C.A. § 6104(c).

The evidence shows that the July 1981 forfeiture was declared 
based on the veteran rendering assistance to an enemy of the 
United States from October 1942 to March 1945.  

Here, the veteran died on November 1992.  The effect of 
forfeiture after a veteran's death is that no award of 
gratuitous benefits may be made to any person based on any 
period of service commencing before the date of commission of 
the offense, which resulted in the forfeiture.  38 C.F.R. 
§ 3.904(b).

Accordingly, the appellant has no legal entitlement to VA 
death benefits, including accrued benefits, for any period of 
active service as a matter of law.  38 U.S.C.A. § 6104 (West 
2002); 38 C.F.R. §§ 3.902, 3.904 (2003); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  


ORDER

The claim of entitlement to VA death benefits, including 
accrued benefits, for any period of active service is denied.



	                        
____________________________________________
	V. L. Jordan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



